DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the limitation “at the least one baffle” is unclear what the applicant is referring to and has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-25, 28, 30-31, and 33-40 and as far as it is definite 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (U.S. Patent No. 9,528,649).
Regarding claim 21, Aoki discloses a double gate valve (Figs. 1-9) comprising; a housing (20) with a first housing part (1) having an inner wall (Fig. 1); a second housing part (10) having an inner wall (Fig. 1); and a closure part (40) which is arranged in a movable manner (Column 4 lines 44-62) between the first housing part (1) and the second housing part (10), the closure part (40) having an inner wall (Fig. 1); and at least one baffle (at 47) projecting beyond a contour (Fig. 2) of the inner wall (Fig. 2) of the close part (40), or of the inner wall of the first housing part (1) or of the inner wall of the second housing part (10); wherein, in an open position (Fig. 6) of the valve (Fig. 1), an exit opening (Fig. 1) of the first housing part (1) is assigned to an entry opening (at 43) of the closure part (40) and an exit opening (at 43) of the closure part (40) is assigned to an entry opening (Fig. 1) of the second housing part (10),wherein the at least one baffle (at 47) is fastened on the first housing part (10), or fastened on the second housing part (1) or fastened (Fig. 1) on the closure part (40) to provide erosion protection.
Regarding claim 22, Aoki discloses the valve (Figs. 1-9) wherein the at least one baffle (at 47) -projects beyond a contour (Column 5 lines 17-44) of the inner wall (Fig. 2) of the closure part (40).
Regarding claim 23, Aoki discloses the valve (Figs. 1-9) wherein the closure part (40) comprises a pipe bridge (Fig. 2), wherein, in an open position (Fig. 6) of the valve (Fig. 1), the pipe bridge (Fig. 2) arranged in a connecting manner between the first housing part (1) and the second housing part (10), and wherein the inner wall (Fig. 2) of the closure part (40) forms an inner wall of the pipe bridge (Fig. 2).
Regarding claim 24, Aoki discloses the valve (Figs. 1-9) wherein the at least one baffle (at 47) is arranged in a peripheral region (Fig. 2) of the entry opening (at 43) of the closure part (40).
Regarding claim 25, Aoki discloses the valve (Figs. 1-9) wherein the at least one baffle (at 47) is arranged in a peripheral region (Column 5 lines 17-44) of the exit opening (Fig. 2) of the closure part (40).
Regarding claim 28, Aoki discloses the valve (Figs. 1-9) wherein at least one baffle (at 47) comprises at least one plate-like part (Fig. 2).
Regarding claim 29, Aoki discloses the valve (Figs. 1-9) wherein at the least one baffle (at 47) comprises at least one surface (Fig. 2) which is formed orthogonally in relation to the contour (Column 5 lines 17-44) of the inner wall (Fig. 2) of the closure part (40), of the inner wall (Fig. 2) of the first housing part (1) and/or of the inner wall (Fig. 1) of the second housing part (10).
Regarding claim 30, Aoki discloses the valve (Figs. 1-9) wherein the at least one baffle (at 47) comprises at least one surface (Fig. 2) which is inclined in relation to the contour of the inner wall (Column 5 lines 17-44) of the closure part (40), of the inner wall (Fig. 1) of the first housing part (1) and/or of the inner wall (Fig. 1) of the second housing part (10).
Regarding claim 31, Aoki discloses the valve (Figs. 1-9) wherein the at least one baffle (at 47) comprises at least one curved surface (Fig. 2).
Regarding claim 33, Aoki discloses the valve (Figs. 1-9) wherein the at least one baffle (at 47) is formed in one piece (Fig. 1) with the first housing part (1), the second housing part (10) and/or the closure part (40).
Regarding claim 34, Aoki discloses the valve (Figs. 1-9) wherein the at least one baffle (at 47) is fastened (fastening means between the casings illustrated in Fig. 1) on the first housing part (1), on the second housing part (10) and/or on the closure part (10) by mechanical fastening means (Fig. 1). 
Regarding claim 35, Aoki discloses a method of use of a valve (Fig. 1) in a cracking or coking process (Column 1 lines 12-24).
Regarding claim 36, Aoki discloses a method of avoiding erosion in a valve (Figs. 1-9) with a first housing part (1) having an inner wall (Fig. 1), with a second housing part (10) having an inner wall (Fig. 1) and with a closure part (40) which is arranged in a movable manner (Column 4 lines 44-62) between the first housing part (1) and the second housing part (10) and has an inner wall (Fig. 1), wherein, in an open position (Fig. 6) of the valve (Fig. 1), an exit opening (Fig. 1) of the first housing part (1) is assigned to an entry opening (at 43) of the closure part (40) and an exit opening (at 43) of the closure part (40) is 
Regarding claim 37, Aoki discloses the method wherein the at least one baffle (at 47) projects beyond a contour (Fig. 2) of the inner wall (Column 5 lines 17-44) of the closure part (40).
Regarding claim 38, Aoki discloses the method wherein the closure part (40) comprises a pipe bridge (Fig. 2), wherein, in an open position of the valve (Fig. 1), the pipe bridge (Fig. 2) can be arranged in a connecting manner (Fig. 1) between the first housing part (1) and the second housing part (10), and wherein the inner wall of the closure part (40’) forms an inner wall of the pipe bridge (Fig. 2).
Regarding claim 39, Aoki discloses the method wherein the at least one baffle (at 47) is arranged in a peripheral region (Fig. 2) of the entry opening (at 43) of the closure part (40).
Regarding claim 40, Aoki discloses the method wherein the at least one baffle (at 47) is arranged in a peripheral region (Fig. 2) of the exit opening (at 43) of the closure part (40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (U.S. Patent No. 9,528,649) in view of Williams (U.S. Patent No. 3,194,269).
Regarding claim 26, Aoki discloses the essential features of the claimed invention but lacks disclosure wherein the at least one baffle is arranged on the inner wall of the first housing part and/or at least one baffle is arranged on the inner wall of the second housing part.
Williams teaches a double gate valve (Figs. 1-3) comprising a housing (B) having a first housing part (left side of B divided by 15) and a second housing part (right side of B divided by 15), and each housing part (Fig. 1) has at least one baffle (41 or 43) projecting beyond a contour of the inner wall of the respective housing part (Fig. 2).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Aoki with a projection as taught by Williams for the advantage of forcing and guiding a tight seal of the gate valve (Column 2 lines 16-27).

Regarding claim 27, Aoki discloses the essential features of the claimed invention but lacks disclosure wherein the at least one baffle is arranged in a peripheral region of the exit opening of the first housing part.
Williams teaches a double gate valve (Figs. 1-3) comprising a housing (B) having a first housing part (left side of B divided by 15) and a second housing part (right side of B divided by 15), and each housing part (Fig. 1) has at least one baffle (41 or 43) projecting beyond a contour of the inner wall of the respective housing part (Fig. 2).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Aoki with a projection as taught by Williams for the advantage of forcing and guiding a tight seal of the gate valve (Column 2 lines 16-27).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (U.S. Patent No. 9,528,649).
Regarding claim 32, Aoki discloses the essential features of the claimed invention but lacks disclosure wherein at least one baffle comprises an erosion-resistant coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an official notice to modify the material of the at least one baffle of Aoki to have an erosion-resistant coating, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753